Citation Nr: 0612898	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  95-31 892	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to December 29, 1989, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1960 to August 1964, 
from April 1967 to March 1969, and from July 1969 to June 
1970, including in combat in Vietnam, for which he received a 
Silver Star Medal.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In May 2000, the Board affirmed the RO's rating decision.  
The veteran then appealed the May 2000 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2002, based on briefs filed by both parties, the 
Court issued an Order vacating the Board's decision and 
remanding the matter to the Board for readjudication 
consistent with the Order.  

The Board in turn remanded the matter to the RO, including 
via the Appeals Management Center (AMC), in Washington, D.C., 
in August 2003 and April 2005.  
While in remand status, in September 2004, the veteran 
testified in support of his appeal.  In February 2006, the 
VARO in No. Little Rock, Arkansas, in whose jurisdiction the 
veteran now resides, certified this appeal to the Board.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The RO denied the veteran's claim for service connection 
for a nervous disorder in a rating decision dated in March 
1971.   

3.  The RO notified the veteran of the rating decision and of 
his appellate rights with regard to the decision by letter 
dated in April 1971, but the veteran did not appeal the 
decision.  

4.  In September 1973, the RO notified the veteran by letter 
that it was confirming and continuing its previous denial of 
the veteran's claim for service connection for a nervous 
disorder.   

5.  The veteran did not appeal the RO's September 1973 
determination.    

6.  On December 29, 1989, the RO received from the veteran a 
written statement with attachments, which it construed as a 
claim for service connection for PTSD.    


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
December 29, 1989, for a grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)  The Court further held that VCAA notice must 
inform the claimant that if his service connection claim is 
granted, a disability rating and effective date will be 
assigned such award.  Id. 

In this case, the RO did not provide the veteran VCAA notice 
on his claim for service connection for PTSD before granting 
this claim in April 1990.  The veteran then appealed the 
effective date assigned the grant of service connection.  The 
veteran's appeal thus ensues not from the original service 
connection claim, but from a notice of disagreement, which 
raised a new claim for an earlier effective date.  

In March 2003 and June 2004, the RO sent the veteran VCAA 
notice pertaining to this newly raised claim.  VCAA notice 
was not mandated in April 1990, when the RO assigned the 
effective date at issue; therefore, the RO did not err by 
providing the veteran remedial notice.  Rather, the timing of 
such notice reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II. 

The content of these notice letters also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman.  In the notice letters, the 
RO acknowledged the veteran's claim for an earlier effective 
date, informed him of the evidence necessary to support that 
claim, identified the type of evidence that would best do so, 
notified him of the VCAA and VA's duties to notify and assist 
and indicated that it was developing his claim pursuant to 
the duty to assist.  As well, the RO identified the evidence 
it had received in support of the veteran's claim and the 
evidence it was responsible for getting.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all other outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all requested evidence.  The RO advised the 
veteran to submit to VA any additional evidence he had in his 
possession that pertained to his claim.

In a Response to SSOC dated in January 2005, the veteran's 
representative argues that VA has not satisfied its duty to 
notify under the VCAA.  The representative specifically 
indicates that, with regard to his assertion that equitable 
tolling applies in this case, the RO did not notify the 
veteran of the information necessary to prove such an 
assertion and the standards which it applied to refute such 
an assertion.  

The Board does not agree that additional notification is 
necessary.  In a December 2004 supplemental statement of the 
case, the RO comprehensively discussed the previously noted 
assertion.  The RO explained that, in certain circumstances, 
a statutory filing period may be equitably tolled if: (1) 
medical evidence shows that a claimant was unable to file 
because he was incapable of rational thought or deliberate 
decision making, not merely because he had a mental 
diagnosis; or (2) a claimant detrimentally relied on 
incorrect information provided by VA, thereby allowing the 
filing deadline to pass.  By so indicating, the RO notified 
the veteran of the evidence needed to support his assertion.  
The RO then refuted such assertion by indicating that the 
medical evidence dated during the crucial time period at 
issue failed to show that the veteran was impaired mentally 
to the extent noted above and that the RO clearly notified 
not only the veteran, but his then representative, who is no 
longer involved in this appeal, of the right to appeal the 
prior RO rating decision and determination at issue.   

B.  Duty to Assist

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim for an 
earlier effective date for a grant of service connection for 
PTSD.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  However, 
after being provided an opportunity to do so, the veteran 
identified no pertinent evidence to secure.  Instead, he 
submitted all such evidence on his own behalf.  

VA did not conduct medical inquiry in support of the 
veteran's claim because no such inquiry is necessary to make 
a decision in this case.  Rather, this decision involves 
determining when the veteran filed a claim for service 
connection for PTSD and whether certain circumstances existed 
in the early 1970s, which would vitiate the finality of prior 
RO rating decisions/determinations denying the veteran 
entitlement to service connection for a nervous disorder.  To 
the extent medical information is pertinent to the latter 
matter, such information would be dated prior to the date of 
the RO rating decision and determination at issue.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks an effective date of July 1970, or 
alternatively, July 1973, for a grant of service connection 
for PTSD.  Under the laws administered by VA, a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual.  38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).  
Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2005).  The 
effective date of an award of compensation based on direct 
service connection is the date following separation from 
service, if the claim is received within one year of that 
date.  Otherwise, the effective date is the date VA receives 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2005).

With regard to claims to reopen, where the new and material 
evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (2005).  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2005).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2005).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2005).

In this case, in June 1969 and July 1970, the veteran filed 
VA Forms 21-526 (Veteran's Application for Compensation or 
Pension), in which he raised claims for, in part, nerves and 
a schizophrenia reaction.  The RO denied the veteran service 
connection for a nervous disorder in a rating decision dated 
in March 1971.  The RO notified the veteran of the rating 
decision and of his appellate rights with regard to the 
decision by letter dated in April 1971, but the veteran did 
not appeal the decision.  The March 1971 rating decision is 
thus final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.104 
(1971).

In July 1973, the RO received from the veteran a handwritten 
statement claiming service connection for a schizophrenic 
reaction.  In a letter dated in September 1973, the RO 
notified the veteran that it was confirming and continuing 
its previous denial of the veteran's claim for service 
connection for a nervous disorder.  The veteran did not 
appeal the RO's September 1973 determination; therefore, the 
determination is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1973).

On December 29, 1989, the RO received from the veteran a 
written statement with attachments, which it construed as a 
claim for service connection for PTSD.  The RO granted this 
claim in a rating decision dated in April 1990, effective 
December 29, 1989, the date of receipt of the claim.   

The evidence of record fails to establish that the veteran 
submitted a claim, informal or otherwise, for service 
connection for PTSD at any other time after the RO's 
September 1973 determination, which became final when the 
veteran failed to appeal that determination within the time 
period allowed by law, but prior to December 29, 1989.  

In a VA Form 1-9 (Appeal to Board of Veterans Appeals) 
received in December 1980, the veteran mentioned that VA had 
started a new program benefiting Vietnam veteran's, which 
concerned "Nam Stress."  He then indicated that, in 1969, 
he had been diagnosed with schizophrenia and had copies of 
written narrative summaries.  The veteran submitted this 
document in support of a claim of entitlement to waiver of 
recovery of an overpayment of educational benefits, which the 
Board denied in June 1981.  It does not appear that he 
submitted it in support of a newly raised claim for service 
connection for PTSD.  Even construing such document liberally 
as such a claim, it would not provide the veteran entitlement 
to an earlier effective date for the grant thereof because, 
at the time the RO received the document, the record 
contained no diagnosis of PTSD.  As previously indicated, the 
effective date of an award of disability compensation is the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  In this case, the 
veteran's entitlement to service connection for PTSD did not 
arise until 1989, when a physician diagnosed him with PTSD.  
See 38 C.F.R. § 3.304(f) (1980) (requiring a clear diagnosis 
of PTSD to establish service connection for PTSD).

According to numerous written statements submitted during the 
course of this appeal and a transcript of hearing testimony, 
presented in September 2004, the veteran and his 
representative offer multiple arguments in support of this 
claim.  First, they argue that the veteran never received 
notification of the March 1971 rating decision or the 
September 1973 determination letter.  Allegedly, at the time 
of the March 1971 rating decision, the veteran was back in 
the service for his third tour of duty and was not at the 
address then of record with VA, his mother's home.  They 
alternatively argue that, even if the veteran had received 
the September 1973 determination letter, he would not have 
thought to appeal it because therein, the RO incorrectly 
informed him that a nervous condition was not compensable.  
Allegedly, such misleading information would have caused the 
veteran to believe that he would be wasting his time in 
pursuing such an appeal.

The Board acknowledges this contention, but in response, 
notes that there is nothing in the record to support the 
veteran's claim of non-receipt.  The claims file indicates 
that the RO sent the April 1971 notification letter and 
September 1973 determination letter to the veteran at the 
address that was of record with VA at that time, the address 
to which the veteran indicated, in a handwritten statement, 
he moved in January 1971.  Such address remained on record 
with VA for years and that is where VA sent the veteran many 
benefit checks.  Absent clear and convincing evidence to the 
contrary, public officials, including postal personnel who 
are responsible for mailing VA documents, are presumed to 
have discharged their duty, see Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992), and a mere statement by the veteran of 
"non-receipt" of such a document, by itself, does not 
constitute "clear evidence to the contrary" to rebut the 
presumption of regularity of administrative notice.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

In addition, at the time the RO sent the veteran the 
documents at issue, the veteran was being represented by 
service organizations, including Disabled American Veterans 
and Arizona Department of Economic Security.  The RO sent 
copies of these documents to the veteran's representatives, 
both of whom are presumed to have had knowledge of VA law and 
regulations at that time.  To the extent the veteran was 
living elsewhere at the time of receipt of the documents or 
felt confused by the information provided therein, his 
representatives should have provided VA with the veteran's 
proper address and explained to the veteran the nature of his 
claim and the importance of filing an appeal.  Certainly such 
representatives were aware of the consequences of failing to 
do so.

Second, the veteran and his representative argue that there 
is a voluminous amount of medical evidence of record showing 
that, in 1969 and 1970, doctors misdiagnosed the veteran with 
maladjusted personality disorder and paranoid schizophrenia, 
the symptoms of which actually represent the initial 
manifestations of the veteran's PTSD.  They further argue 
that this evidence includes an opinion of a medical 
professional establishing that the veteran incurred PTSD 
during his first tour of duty in Vietnam and that this 
opinion shows that the veteran would not have been granted 
service connection for PTSD if the mental problems he had in 
service were truly attributable to a personality disorder 
and/or schizophrenia.  

In response, the Board notes that an individual may manifest 
symptomatology of a personality disorder, a schizophrenic 
reaction and PTSD simultaneously, but each of these 
conditions represents a separate mental disorder that is 
distinctly classified in The Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994), which VA has 
adopted at 38 C.F.R. §§ 4.125, 4.130 (2005).  Accordingly, 
even though the veteran incurred PTSD in service (stressors 
in service caused him to later develop such disorder), the 
symptomatology he exhibited in 1969 and 1970 might have been 
due to another mental disorder or a combination of several 
mental disorders.  VA often sees psychiatric cases involving 
veterans who exhibit symptoms of one mental disorder in 
service or immediately following discharge and then begin to 
exhibit symptoms of a different mental disorder years later.  
Occasionally in such cases, medical professionals opine that 
the more recent mental disability is related to service, or 
stressors experienced therein, but not necessarily to the 
previously exhibited psychiatric symptoms.  Regardless, as 
previously indicated, the appropriate effective date to be 
assigned a grant of service connection is determined based on 
the date of receipt of the claim for service connection and 
the date entitlement arose.  In this case, the veteran filed 
multiple claims for service connection for a nervous 
disorder, which the Board will consider as encompassing PTSD, 
from 1969 to 1973, but, as previously indicated, the RO's 
rating decisions denying those claims are final.  The veteran 
did not file another claim for service connection for a 
nervous disorder, to include PTSD, until 1989, the same year 
a physician first diagnosed him with PTSD and his entitlement 
to service connection for PTSD arose.  

The veteran and his representative have also offered multiple 
arguments with the intent to vitiate the finality of the 
March 1971 rating decision and the September 1973 
determination denying service connection for a nervous 
disorder.  Initially, such arguments included that VA made 
grave procedural errors during the processing of the 
veteran's initial claims for service connection for a nervous 
disorder, thereby invalidating the final denials of those 
claims under Hayre v. West, 188 F.3rd 1327 (Fed. Cir. 1999).  
Such errors allegedly included repeatedly failing to assist 
the veteran by obtaining his service medical records from his 
second period enlistment, repeatedly failing to consider the 
veteran's claims using all pertinent evidence, including from 
his second period of enlistment, failing to provide the 
veteran a thorough and contemporaneous medical examination, 
relying upon an unauthorized advisory medial opinion that was 
obtained improperly, failing to notify the veteran of the 
March 1971 denial, and failing to consider all pertinent 
evidence in denying the veteran's claim for an earlier 
effective date.  The Board need not respond to his argument 
because, as the veteran's representative acknowledged in a 
written statement dated in August 2003, since advancing it, 
the United States Court of Appeals for the Federal Circuit 
has overruled the grave procedural error exception to 
finality set forth in Hayre.  See Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002).    

Another such argument intended to vitiate the finality of the 
RO's March 1971 rating decision and September 1973 
determination is that the deadline for filing an appeal 
thereof may be equitably tolled due to extenuating 
circumstances that existed when the RO denied the veteran 
entitlement to service connection for a nervous disorder.  
Allegedly, during the crucial time periods, the veteran was 
incapacitated due to a mental disorder and unable to appeal 
the RO's decisions in this regard.  

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  Such equitable relief 
is granted rarely, however, such as in a case where a 
claimant actively pursued judicial remedies, but filed a 
defective pleading, or where such claimant was induced or 
tricked by his adversary's misconduct into allowing the 
filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 
(1999) (citing Irwin v. Department of Veterans Affairs, 498 
U.S. 89 (1990)).  In the paternalistic veterans' benefits 
context, equitable tolling does not require misconduct such 
as trickery.  Rather, the veteran must establish that he was 
misled by the conduct of his adversary into allowing the 
filing deadline to pass.  Bailey, 160 F.3d at 1365.  In this 
case, as previously indicated, the veteran contends that the 
information provided in the September 1973 determination 
letter misled him into believing that he should not file an 
appeal of that determination.  However, as the Board pointed 
out, the veteran was represented by a service organization at 
the time he received such information and, to the extent he 
was confused, he had a representative to guide him 
appropriately by explaining the nature of the appeals process 
and the veteran's responsibilities associated with that 
process.

Equitable tolling is also available where a veteran is able 
to show that a failure to initiate a timely appeal directly 
resulted from a mental illness that rendered him incapable of 
rational thought or deliberate decision making, or incapable 
of handling his own affairs and functioning in society.  
Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  
In this case, the veteran never filed a notice of 
disagreement, let alone an untimely one, with the March 1971 
rating decision or September 1973 determination.  In such a 
circumstance, the doctrine of equitable tolling may not apply 
at all.  See McPhail v. Nicholson, 19 Vet. App. 30, 34 (2005) 
("...Court has been unable to find any case where equitable 
tolling was applied to performing an action on a timely basis 
where the action had not ultimately been performed.").  Even 
assuming it does, however, the record does not reflect that a 
mental illness prevented the veteran from initiating an 
appeal of the March 1971 rating decision or September 1973 
determination.  During a hearing held at the RO in August 
1973, the veteran testified that he had attended two 
universities since his discharge from service and was then at 
Arizona State University.  He also testified that, although 
he had talked with counselors at his university and friends 
about his mental state, he had not sought treatment therefor.  
Clearly if the veteran had been incapacitated to the extent 
necessary in this case, he would not have been able to attend 
university and likely would have sought mental health 
treatment. 

The veteran and his representative's final argument intended 
to vitiate the finality of the RO's March 1971 rating 
decision and September 1973 determination is that the RO's 
denials of service connection for a nervous disorder were 
clearly and unmistakably erroneous.  

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a) (2005).  As the RO's March 
1971 rating decision and September 1973 determination are 
final in this case, they are subject to collateral attack 
under the theory of CUE.  
To establish CUE, either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  A determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel, 6 Vet. App. at 
242.  The alleged error must be of fact or of law, and when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).

The veteran and his representative do not assert that the RO 
incorrectly applied the statutory and regulatory provisions 
extant in March 1971 and September 1973.  Rather, they assert 
that the correct facts were not before the RO at those times.  
They specifically assert that, in 1971 and again in 1973, the 
RO relied upon evidence showing that the veteran had a 
personality disorder and/or schizophrenic reaction when, in 
fact, he had PTSD, a condition related to service.  They also 
assert that if the RO had considered the veteran's true 
mental disorder, it would not have denied him service 
connection for such disorder in March 1971 on the basis that 
it constituted a constitutional or developmental abnormality, 
which was not considered a disability under VA law.  They 
take issue with the fact that, in 1971, the RO sought medical 
clarification from a Board of three psychiatrists  regarding 
the nature of the veteran's mental illness and claim that 
such action was improper.  

As an initial matter, the Board notes that the RO sought such 
clarification because a report of a VA examination conducted 
in November 1970 was internally inconsistent.  In the body of 
that report, the examiner indicated that the veteran had one 
type of mental disability and in the diagnosis section of the 
same report, he indicated that the veteran had another type 
of mental disability.  The RO thus appropriately requested 
the Board of psychiatrists to reconcile the conflicting 
medical information of record.  Thereafter, the veteran 
weighed the opinion of this Board of psychiatrists and all 
other medical evidence of record and determined that service 
connection could not be granted.  Disagreement with how the 
RO weighed such evidence does not provide a basis upon which 
to find that the RO committed CUE.  Even assuming otherwise, 
the assertion of CUE would still fail because, in March 1971 
and September 1973, there was no medical opinion of record 
linking a mental disability other than personality disorder 
to service.  Therefore, even accepting the premise of error, 
the outcome would not have been different in either case.   

Based on the foregoing, the Board concludes that the criteria 
for an effective date prior to December 29, 1989, for a grant 
of service connection for PTSD have not been met.  The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.


ORDER

An effective date prior to December 29, 1989, for a grant of 
service connection for PTSD is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


